J-S84005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DARRYL PALMER,

                            Appellant               No. 3086 EDA 2014


        Appeal from the Judgment of Sentence of September 29, 2014
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0013136-2013


BEFORE: OLSON, SOLANO and FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                           FILED January 12, 2017

       Appellant, Darryl Palmer, appeals from the judgment of sentence

entered on September 29, 2014 in the Court of Common Pleas of

Philadelphia County. We affirm.

       At the conclusion of a three-day trial on April 11, 2014, a jury found

Appellant guilty of carrying a firearm on a street or public place in

Philadelphia (18 Pa.C.S.A. § 6108) and the trial court found Appellant guilty

of persons not to use or possess firearms (18 Pa.C.S.A. § 6105). Thereafter,

on September 29, 2014, the court sentenced Appellant to an aggregate

punishment of six to 13 years’ incarceration.1

____________________________________________


1
  Appellant received five to 10 years’ imprisonment for persons not to
possess firearms and one to three years for carrying a firearm on the streets
of Philadelphia.



* Former Justice specially assigned to the Superior Court.
J-S84005-16



        Appellant filed a timely notice of appeal on October 28, 2014.        On

March 26, 2015, Appellant timely complied with the trial court’s order to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925.      With leave of court, Appellant later supplemented his concise

statement with filings submitted on March 27, 2015 and November 10,

2015. This matter is now ripe for consideration.

        Appellant raises a single question for our review:

        Was not the evidence insufficient to support Appellant’s
        [firearms convictions], where the verdict rests upon unreliable
        evidence, speculation, and conjecture?

Appellant’s Brief at 3.

        Appellant argues on appeal that his convictions rest upon insufficient

evidence that he possessed a firearm during the incident in question.

Specifically, Appellant contends that the testimony of Ronald Leach, the

Commonwealth’s eyewitness to the relevant events, was unbelievable and

that 911 recordings of Leach’s reports to police constituted unreliable

hearsay.     Appellant therefore reasons that the Commonwealth needed to

prove constructive possession, which it failed to do since the evidence

merely showed Appellant in proximity to a firearm that was equally

accessible to others. These claims are meritless.

        Our standard of review for a sufficiency challenge is well settled.

        As a general matter, our standard of review of sufficiency claims
        requires that we evaluate the record “in the light most favorable
        to the verdict winner giving the prosecution the benefit of all


                                       -2-
J-S84005-16


     reasonable inferences to be drawn from the evidence.”
     Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).
     “Evidence will be deemed sufficient to support the verdict when
     it establishes each material element of the crime charged and
     the commission thereof by the accused, beyond a reasonable
     doubt.” Commonwealth v. Brewer, 876 A.2d 1029, 1032 (Pa.
     Super. 2005).     Nevertheless, “the Commonwealth need not
     establish guilt to a mathematical certainty.” Id.; see also
     Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super.
     2000) (“[T]he facts and circumstances established by the
     Commonwealth need not be absolutely incompatible with the
     defendant's innocence”). Any doubt about the defendant's guilt
     is to be resolved by the fact finder unless the evidence is so
     weak and inconclusive that, as a matter of law, no probability of
     fact can be drawn from the combined circumstances.           See
     Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super.
     2001).

     The Commonwealth may sustain its burden by means of wholly
     circumstantial evidence. See Brewer, 876 A.2d at 1032.
     Accordingly, “[t]he fact that the evidence establishing a
     defendant's participation in a crime is circumstantial does not
     preclude a conviction where the evidence coupled with the
     reasonable inferences drawn therefrom overcomes the
     presumption of innocence.” Id. (quoting Commonwealth v.
     Murphy, 795 A.2d 1025, 1038–1039 (Pa. Super. 2002)).
     Significantly, we may not substitute our judgment for that of the
     fact finder; thus, so long as the evidence adduced, accepted in
     the light most favorable to the Commonwealth, demonstrates
     the respective elements of a defendant's crimes beyond a
     reasonable doubt, the appellant's convictions will be upheld. See
     Brewer, 876 A.2d at 1032.

Commonwealth v. Rahman, 75 A.3d 497, 500 (Pa. Super. 2013) (parallel

citations and quotation omitted).

     We have carefully reviewed the certified record, the submissions of the

parties, and the opinions of the trial court.   Based upon our review, we

conclude that the trial court has adequately and accurately addressed the

contentions raised by Appellant and we adopt its sufficiency analysis as our

                                    -3-
J-S84005-16


own. In particular, we agree with the trial court’s determination that Leach’s

testimony, together with the 911 recordings, provided the jury with

sufficient proof upon which to find, beyond a reasonable doubt, that

Appellant possessed a firearm on the date in question.          See Trial Court

Opinion, 6/30/15, at 10-11. Moreover, we decline Appellant’s invitation to

reconsider the weight and credibility of the evidence adduced by the

Commonwealth, as our standard of review forbids such an undertaking.

Accordingly, we direct the parties to include a copy of the trial court June 30,

2015 opinion with all future filings relating to our disposition of this appeal.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2017




                                      -4-